CLD-151                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1645
                                       ___________

                           In re: KELLEY JOSEPH MALA,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                       (Related to D.V.I. Civ. No. 3-21-cv-00075)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   May 12, 2022
               Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

                              (Opinion filed: May 17, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se appellant Kelley Mala has filed a petition for a writ of mandamus related to

his lawsuit pending in the District Court. For the reasons that follow, we will deny the

petition.

       In October 2021, Mala filed a civil rights action against DEA Agent Andres R.

Barandica Jimenez and two unidentified U.S. Customs Officers. The Magistrate Judge to


* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
whom the case was referred directed Mala to submit proof that defendants had been

served or show cause as to why his action should not be dismissed for failure to effect

timely service, cautioning that failure to do either risked dismissal of the action. In

response, Mala submitted copies of summons forms and U.S. Postal Service certified

mail receipts. The Magistrate Judge recommended that Mala’s complaint be dismissed

without prejudice for failure to properly effectuate service of process. Mala timely filed

objections to the Magistrate Judge’s report and recommendation. The District Court has

not yet issued a decision.

       In March 2022, Mala filed a petition for a writ of mandamus in this Court. He

asserts that although he properly effectuated service of process on defendants, the District

Court has failed to adjudicate his case. Mala also contends that the Magistrate Judge

exhibited bias in recommending that his complaint be dismissed.

       We will deny the petition. “Mandamus provides a drastic remedy that a court

should grant only in extraordinary circumstances in response to an act amounting to a

judicial usurpation of power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d

Cir. 2005) (internal quotation marks omitted). “Before a writ of mandamus may issue, a

party must establish that (1) no other adequate means exist to attain the relief he desires,

(2) [his] right to issuance of the writ is clear and indisputable, and (3) the writ is

appropriate under the circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010)

(per curiam) (internal quotation marks and citation omitted). “The first prerequisite – that

the petitioner have no other adequate means to attain the relief sought – emanates from

the final judgment rule: mandamus must not be used as a mere substitute for appeal.” In

                                               2
re Diet Drugs Prods. Liab. Litig., 418 F.3d at 378-79 (internal quotations marks and

citation omitted).

       Here, Mala has an adequate means of relief in the District Court. At this stage, the

District Court has not yet acted on the Magistrate Judge’s recommendation. Without

commenting on the merits of the Magistrate Judge’s report and recommendation, we

observe that the District Court can address Mala’s contention about whether service of

process was properly effectuated. We are confident that the District Court will consider

Mala’s objections to the Magistrate Judge’s report and recommendation when issuing a

decision. Moreover, after final judgment is entered, Mala can challenge an adverse

decision on direct appeal. See In re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir.

2003) (“If, in effect, an appeal will lie, mandamus will not.”).

       To the extent that Mala alleges that the Magistrate Judge exhibited bias,

mandamus relief is not warranted. His allegations are too vague and conclusory to

demonstrate that the Magistrate Judge exhibited “a deep-seated favoritism or antagonism

that would make fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555

(1994). Insofar as Mala’s bias allegation flows from the Magistrate Judge’s

recommendation, mandamus relief is not warranted on that basis, either. An unfavorable

ruling, without more, is generally insufficient to demonstrate judicial bias. See id.; see

also Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000).

The petition for writ of mandamus will be denied.




                                              3